Citation Nr: 9920036	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  95-03 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation for the service-
connected residuals of a left knee meniscectomy, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1970 to 
February 1972.  This appeal arises from a September 1994 
rating decision of the Boston, Massachusetts, regional office 
(RO) which denied an increased evaluation for the veteran's 
service-connected residuals of a left knee meniscectomy, 
evaluated as 20 percent disabling.  As noted in a remand of 
the Board of Veterans' Appeals (Board) dated in January 1997, 
the veteran initially indicated that he wished to appear for 
a personal hearing before a member of the Board at the local 
RO but subsequently withdrew that request in a December 1995.

This matter was Remanded by the undersigned in January 1997 
for the purpose of obtaining additional factual and medical 
evidence, and it has been returned to the Board for appellate 
review.


REMAND

In its January 1997 Remand, the Board requested that the 
veteran be afforded a VA orthopedic examination.  Specific 
questions were asked in connection therewith.  The examiner 
was specifically asked to state whether there was evidence of 
instability of the left knee.  Further, in compliance with 
the U.S. Court of Appeals for Veterans Claims (Court) holding 
in DeLuca v. Brown, 8 Vet. App. 202 (1995), the Board 
requested that the examiner discuss functional loss of the 
left knee due to pain and functional loss due to weakness, 
fatigability, incoordination or pain on movement.  Again, the 
Court held in DeLuca that, in evaluating a service-connected 
disability involving a joint, the Board erred in not 
adequately considering functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court found that Diagnostic 
Codes pertaining to range of motion do not 


subsume 38 C.F.R. § 4.40 (1998) and § 4.45 (1998), and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 
(1998) does not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including use during flare-ups.

The September 1998 orthopedic examination, conducted on the 
behalf of VA, failed to clearly discuss the questions raised 
by the Board in its January 1997 Remand and, therefore, is 
inadequate for evaluation purposes.  An examination must 
provide sufficient information to rate the disability in 
accordance with the applicable rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204 (1994).  

Here, the veteran specifically indicated that pain and 
weakness in his left knee had increased over the years, and 
that the symptoms were frequently aggravated by overuse or 
movement on unequal surfaces.  While the examiner stated 
there were "no functional limitations apparent on physical 
examination," he failed to address the question of whether 
the veteran would experience greater limitation of motion due 
to pain on repeated use or during periods of flare-ups.  To 
this, the RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the Court.  The Court has stated that compliance by 
the Board or the RO is neither optional nor discretionary.  
Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  Accordingly, the veteran must be afforded 
another VA orthopedic examination to properly determine the 
severity of his service-connected left knee disability.

Although he has been examined previously for VA purposes, the 
importance of a new examination to ensure adequate clinical 
findings should be emphasized to the veteran.  The veteran 
should be advised, in that regard, that failure to report, 
without good cause, for an examination scheduled in 
connection with a claim for an increased rating, shall result 
in denial of that claim.  38 C.F.R. § 3.655 (1998).



Further, the Board notes that the Court has held that a 
veteran can be rated separately for different manifestations 
of the same injury, where "none of the symptomatology for any 
one of [the] conditions is duplicative of or overlapping with 
the symptomatology of the other two conditions," and that 
such combined ratings do not constitute pyramiding prohibited 
by 38 C.F.R. 4.14 (1998).  See Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).  Regarding the knee, the VA Office of 
General Counsel has found that instability contemplated under 
Diagnostic Code 5257 of VA's Schedule for Rating Disabilities 
does not overlap with limitation of motion caused by 
arthritis under Diagnostic Code 5002, and, therefore, 
separate evaluations may be assigned.  VAOPGCPREC 23-97 (July 
1997).  As the evidence of record shows that the veteran has 
been diagnosed as having osteoarthritis of the left knee and 
the report of the aforementioned September 1998 orthopedic 
examination revealed the presence of limitation of motion and 
instability, the RO should give careful consideration to the 
General Counsel opinion in its re-adjudication of this 
matter.

Finally, the VA has a duty to assist a claimant in the 
development of facts pertinent to his or her claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1998).  The duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claim 
includes the procurement of medical records to which the 
veteran has made reference.  Littke v. Derwinski 1 Vet. App. 
90 (1990).  As this matter is being returned for additional 
medical examinations, the RO should obtain the veteran's 
current medical records pertaining to the treatment of his 
service-connected left knee disability.

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should obtain the names and 
addresses of all VA and non-VA medical 
care providers who have treated the 
veteran for his service-connected left 
knee 


disorder since June 1994.  All records 
not already included in the claims folder 
should be obtained, to include those from 
the Albany VA Medical Center.  Once 
obtained, all records must be associated 
with the claims folder.

2.  The RO should schedule the veteran 
for special VA orthopedic examination to 
determine the severity of his service-
connected left knee disability.  The 
veteran and his representative should be 
notified of the date, time and place of 
the examination in writing, and the RO 
should advise the veteran that, pursuant 
to federal regulations, failure to report 
for the examination, without good cause 
shown, may result in the denial of his 
claim for an increased rating.  A copy of 
the notification letters should be 
associated with the claims file.  

Prior to the examination, the claims 
folder must be made available to the 
examiner for review.  Such tests as the 
examiner deems necessary should be 
performed.  The examiner should address 
each matter below.  No 
instruction/question should be left 
unanswered.  If the examiner finds that 
it is not feasible to answer a particular 
question or follow a particular 
instruction, he or she should so indicate 
and provide an explanation.

a.  The examination must include 
measurements of the ranges of motion 
of the left knee in degrees, with 
normal flexion being to 140 degrees 
and normal extension being to 0 
degrees.



b.  The examiner should state 
whether the cartilage of the left 
knee is dislocated, with frequent 
episodes of "locking," pain, and 
effusion into the joint.

c.  If lateral instability or 
subluxation of the left knee is 
present, it should be described as 
either mild, moderate, or severe.

d.  The examiner should be asked to 
determine whether the left knee 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-
connected disability; and, if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss or favorable or unfavorable 
ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.

e.  The examiner should also be 
asked to express an opinion on 
whether pain could significantly 
limit functional ability during 
flare-ups or when the left knee is 
used repeatedly over time.  This 
determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does 


not include all test reports, special 
studies or opinions requested, 
appropriate corrective action is to be 
implemented.

4.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  Consideration should be given to 
the above referenced General Counsel 
Opinion in which it was determined that a 
claimant who has knee arthritis and 
instability may be rated separately under 
Diagnostic Code 5003 and 5257.  See 
VAOPGCPREC 23-97.  If the decision 
remains adverse to the veteran, he and 
his representative should be issued a 
supplemental statement of the case (SSOC) 
and afforded a reasonable opportunity to 
respond.  The SSOC should include 
citation to all relevant regulatory 
provisions, including the knee codes 
pertaining to range of motion and other 
impairment of the knee.  If appropriate, 
the SSOC should also include the 
provision of 38 C.F.R. § 3.655.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this REMAND is to obtain additional 
medical information and afford due process.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


